J-S12014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: I.B.B., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: F.R., FATHER

                                                 No. 1230 EDA 2015


                  Appeal from the Decree March 18, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000660-2013
                                     FID: 51-FN-2519-2012

IN THE INTEREST OF: F.I.R., JR.,             IN THE SUPERIOR COURT OF
A MINOR                                            PENNSYLVANIA




APPEAL OF: F.R., FATHER

                                                 No. 1233 EDA 2015


                  Appeal from the Decree March 18, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000659-2013
                                     FID: 51-FN-2519-2012

IN THE INTEREST OF: B.M.B., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: F.R., FATHER

                                                 No. 1234 EDA 2015
J-S12014-16


                     Appeal from the Decree March 18, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000658-2013
                                        FID: 51-FN-2519-2012

IN THE INTEREST OF: C.D.B., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: F.R., FATHER

                                                     No. 1236 EDA 2015


                     Appeal from the Decree March 18, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000656-2013
                                        FID: 51-FN-2519-2012

IN THE INTEREST OF: C.K.R., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: F.R., FATHER

                                                     No. 1237 EDA 2015


                     Appeal from the Decree March 18, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000657-2013
                                        FID: 51-FN-2519-2012


BEFORE: MUNDY, J., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                               FILED April 21, 2016
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S12014-16


        Appellant, F.R. (Father) appeals from the March 18, 2015 decrees

involuntarily terminating his parental rights to his five children, I.B.B., a

female, born in November 1998; C.D.B., a female, born in June 2000;

B.M.B., a female, born in September 2002; F.I.R., Jr., a male, born in

February 2005; and C.K.R., a male, born in January 2007 (collectively the

Children).1 After careful review, we affirm.2

        On August 21, 2012, the Department of Human Services (DHS)

became involved with this family due to a General Protective Services (GPS)

report alleging that I.B.B. and C.D.B. disclosed that Father “used extreme

methods of physical discipline on an ongoing basis.” 3           Trial Court Opinion,

9/22/15, at 1–2; N.T., 3/18/15, at DHS Exhibit 1. Specifically, I.B.B. and

C.D.B. disclosed that Father had hit them with belts and bats causing injury.

Trial Court Opinion, 9/22/15, at 2; N.T., 3/18/15, at DHS Exhibit 1 at 5. The

Children    were    immediately      placed    in   the   home   of   their   maternal

grandparents where they remained at the time of the subject proceedings.

____________________________________________


1
    The Children’s mother, C.R., died on May 29, 2012. N.T., 3/18/15, at 12.
2
  During the underlying proceedings, the Child Advocate argued in favor of
involuntarily terminating Father’s parental rights. N.T., 3/18/15, at 95.
3
  Additionally, A.B., a female, then age sixteen, who was natural Mother’s
child, but not Father’s natural child, but who was living in his home,
disclosed extreme physical discipline by Father against her. N.T., 3/18/15,
at DHS Exhibit 1. A.B. is not a subject of these appeals, as she is not
Father’s child, but we note that she is mentioned throughout the certified
record.



                                           -3-
J-S12014-16


Trial Court Opinion, 9/22/15, at 2.            In addition, the trial court issued an

order that Father stay away from the Children until further order of court.4

Stay Away Order, 9/17/12.

       On September 26, 2012, the trial court adjudicated the Children

dependent and permanency goals of reunification were established. DHS set

forth Family Service Plan (FSP) goals, in part, for Father: to understand how

and why the Children were injured; to learn non-physical forms of discipline;

to prevent further abuse to the Children; to improve his relationship with the

Children; to comply with court-ordered behavioral health evaluations; to

participate in anger management counseling; to participate in parenting

classes; to comply with the stay away order; and to comply with the court[-

]ordered psychological evaluation. Trial Court Opinion, 9/22/15, at 3.

       On December 6, 2012, DHS received a Child Protective Services (CPS)

report alleging that I.B.B. had disclosed that she had suffered ongoing

sexual abuse by Father involving inappropriate touching and watching her

dress and undress. N.T., 3/18/15, at 33; DHS Exhibit 18 at 5. In addition,
____________________________________________


4
  The stay away order remained in effect during the Children’s dependency.
The order directed Father to refrain from telephone contact, verbal contact,
third party contact, eye contact, written contact, and physical contact. In
addition, the order directed Father to refrain from “any and all intimidation
personally or by family and/or friends.” N.T., 3/18/15, at 101, DHS Exhibit
8. The trial court maintained the stay away order at Father’s permanency
review hearings. Trial Court Opinion, 9/22/15, at 4. At a permanency
hearing on February 19, 2015, the trial court maintained the stay away
order, including posting pictures of the Children on social media. Id.




                                           -4-
J-S12014-16


DHS received a CPS report on December 12, 2012, alleging that the

remaining female children were similarly sexually abused by Father. 5 Id. at

37; DHS Exhibit 19 at 5. DHS classified both reports as “indicated.” 6 N.T.,

3/18/15, at 33; 38.

       On February 28, 2013, Father was arrested and charged with

endangering the welfare of children, simple assault, recklessly endangering

another person, aggravated assault, and corruption of minors.7 Trial Court

Opinion, 9/22/15, at 3-4.         Thereafter, on June 25, 2013, DHS received a

CPS report alleging that Father, who was out of prison on bail, had made

threatening telephone calls to B.M.B., who was then ten years old.               N.T.,

3/18/15, at 50-51; DHS Exhibit 22.

       On November 14, 2013, DHS filed petitions for the involuntary

termination     of   Father’s     parental     rights   pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b). A hearing occurred on March 18, 2015,

____________________________________________


5
  The CPS report included A.B., who was not Father’s natural child, as well as
B.M.B. and C.D.B. DHS Exhibit 19. The DHS caseworker, Renee Morgan,
testified that A.B. made these allegations, and they were corroborated by
her two younger sisters. N.T., 3/18/15, at 37.
6
  An “indicated report” is defined as: “[a] report of child abuse made
pursuant to this chapter if an investigation by the department or county
agency determines that substantial evidence of the alleged abuse exists[.]”
23 Pa.C.S.A. § 6303.
7
  At the time of the subject proceedings, Father was awaiting trial on the
charges. He remained out of prison on bail.




                                           -5-
J-S12014-16


during which DHS presented the testimony of its caseworker, Renee Morgan,

and Colleen Geatz, an employee of the Philadelphia Children’s Alliance

(PCA), who is an expert in child abuse, and who interviewed I.B.B., B.M.B.,

C.D.B., and A.B. with respect to their physical and/or sexual abuse

allegations against Father. Father did not present any evidence.

     On March 18, 2015, the trial court entered its decrees involuntarily

terminating Father’s parental rights. On April 17, 2015, Father filed timely

notices of appeal and concise statements of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i).      This

Court consolidated the appeals sua sponte. See generally Pa.R.A.P. 513.

On September 22, 2015, the trial court filed its Rule 1925(a) opinion.

     On appeal, Father presents the following issues for our review.

           1. Whether the [t]rial [c]ourt erred in allowing into
           evidence, throughout the course of the proceedings,
           the [] Children’s “[o]ut-of-[c]ourt [s]tatements”[?]

           2. Whether the [t]rial [c]ourt erred in allowing into
           evidence testimony pertaining to a number of reports
           created by [DHS], on the basis that those reports
           were all “[b]usiness [r]ecord”[?]

           3. Whether the [t]rial [c]ourt erred in admitting into
           evidence Exhibit[] numbers “2” through “5,” each
           titled “Order for Protective Custody”[?]

           4. Whether the [t]rial [c]ourt erred in admitting into
           evidence testimony contained within investigatory
           reports/psychological evaluations presented through
           second hand witnesses[?]

           5. Whether the [t]rial [c]ourt erred in allowing into
           evidence conclusions made by [DHS], in declaring

                                    -6-
J-S12014-16


            reports of child abuse against [Father] as having
            been “Indicated”[?]

            6. Whether the evidence was sufficient to establish
            [Father] had evidenced a settled purpose of
            relinquishing parental claim, or having refused or
            failed to perform parental duties[?]

            7. Whether the evidence was sufficient to establish
            that [Father] had refused or failed to perform
            parental duties, caused [the] [C]hildren to be
            without essential parental care, that conditions
            having led to placement had continued to exist, or
            finally that any of the above could not have been
            remedied [?]

Father’s Brief at 5.

      We consider Father’s issue mindful of our well-settled standard of

review.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




                                       -7-
J-S12014-16


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      In his first through fifth issues on appeal, Father argues that the trial

court erred in its evidentiary rulings on the basis of inadmissible hearsay.

The Pennsylvania Rules of Evidence define hearsay as “a statement, other

than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.”        Pa.R.E.

801(c); Commonwealth v. McCrae, 832 A.2d 1026, 1034 (Pa. 2003), cert.

denied, 543 U.S. 822 (2004). In McCrae, our Supreme Court stated that


                                     -8-
J-S12014-16


Rule 802 provides, “[h]earsay is not admissible except as provided by these

rules [the Rules of Evidence], other rules prescribed by the Pennsylvania

Supreme Court, or by statute.” McCrae, supra at 1034. Rule 803 provides

numerous exceptions to the rule against hearsay, the following ones of

which are relevant in this case.

            Rule 803.     Exceptions to the Rule Against
            Hearsay--Regardless of Whether the Declarant
            is Available as a Witness

            The following are not excluded by the rule against
            hearsay, regardless of whether the declarant is
            available as a witness:

                                       …

            (3)    Then-Existing       Mental,    Emotional,      or
            Physical Condition. A statement of the declarant’s
            then-existing state of mind (such as motive, intent
            or plan) or emotional, sensory, or physical condition
            (such as mental feeling, pain, or bodily health), but
            not including a statement of memory or belief to
            prove the fact remembered or believed unless it
            relates to the validity or terms of the declarant’s will.

                                       …

            (6) Records of a Regularly Conducted Activity.
            A record (which includes a memorandum, report, or
            data compilation in any form) of an act, event or
            condition if,

                  (A) the record was made at or near the time
                  by--or from information transmitted by--
                  someone with knowledge;

                  (B) the record was kept in the course of a
                  regularly conducted activity of a “business”,
                  which term includes business, institution,
                  association, profession, occupation, and calling

                                      -9-
J-S12014-16


                  of every kind, whether or not conducted for
                  profit;

                  (C) making the record was a regular practice of
                  that activity;

                  (D) all these conditions are shown by the
                  testimony of the custodian or another qualified
                  witness, or by a certification that complies with
                  Rule 902(11) or (12) or with a statute
                  permitting certification; and

                  (E) neither the source of information nor other
                  circumstances      indicate    a     lack    of
                  trustworthiness.

                                      …

            (25) An Opposing Party’s Statement.              The
            statement is offered against an opposing party and:

                  (A) was made by the party in an individual or
                  representative capacity;

                  (B) is one the party manifested that it adopted
                  or believed to be true;

                  (C) was made by a person whom the party
                  authorized to make a statement on the
                  subject;

                  (D) was made by the party’s agent or
                  employee on a matter within the scope of that
                  relationship and while it existed; or

                  (E) was made by the party’s coconspirator
                  during and in furtherance of the conspiracy.

                                      …

Pa.R.E. 803(3), (6), (25).




                                    - 10 -
J-S12014-16


      We review Father’s first through fifth issues according to the following

principles.

              When we review a trial court ruling on admission of
              evidence, we must acknowledge that decisions on
              admissibility are within the sound discretion of the
              trial court and will not be overturned absent an
              abuse of discretion or misapplication of law. In
              addition, for a ruling on evidence to constitute
              reversible error, it must have been harmful or
              prejudicial to the complaining party. An abuse of
              discretion is not merely an error of judgment, but if
              in reaching a conclusion the law is overridden or
              misapplied, or the judgment exercised is manifestly
              unreasonable, or the result of partiality, prejudice,
              bias or ill-will, as shown by the evidence or the
              record, discretion is abused.

Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014), quoting Stumpf v.

Nye, 950 A.2d 1032, 1035-1036 (Pa. Super. 2008), appeal denied, 962 A.2d
1198 (Pa. 2008).

      In his first issue, Father argues that the trial court erred in admitting

the Children’s out-of-court statements.       Father’s Brief at 13.   Specifically,

Father argues the trial court erred to the extent it found that the statements

were admissible pursuant to Pa.R.E. 803(25), as statements by party

opponents. Id. Father cites In re M.T., 607 A.2d 271 (Pa. Super. 1992), in

which we concluded that the trial court erred in admitting certain statements

by the children as party admissions. Id. at 12. In M.T., we explained that,

although the children are parties in a termination proceeding, this exception

to the hearsay rule does not apply for the following reason.




                                     - 11 -
J-S12014-16


              [T]hen hearsay statements would also be admissible
              in criminal or dependency proceedings in which
              children likewise may be deemed parties to the
              action. Further, there would have been no need for
              the legislature to enact special statutory exceptions
              for criminal or dependency proceedings if a child’s
              hearsay statements were admissible pursuant to this
              exception.[8]

M.T., supra at 280–281. Further, Father argues that the trial court erred to

the extent it admitted the Children’s statements pursuant to Pa.R.E. 803(3),

as a then-existing mental, emotional, or physical condition, because the

Children’s statements had not been made spontaneously but were elicited in

interviews by DHS and PCA.9 Father’s Brief at 13.

       The statements appearing in the hearing transcript are found in the

testimony of the DHS caseworker, Renee Morgan, that “the children have

expressed to me that they are afraid of their father”; “the children have

reported to me feeling harassed by the father”; and on direct examination

she testified that the Children are “afraid of going back with [F]ather[.]”

N.T., 3/18/15, at 43-44, 52-53.                Further, Ms. Morgan stated on cross-
____________________________________________


8
  42 Pa.C.S.A. § 5986 provides that, upon requisite preliminary findings by
the trial court, “[a] statement made by a child describing acts and attempted
acts of indecent contact, sexual intercourse or deviate sexual intercourse
performed with or on the child by another, not otherwise admissible by
statute or court ruling, is admissible in evidence in a dependency proceeding
initiated under Chapter 63 (relating to juvenile matters)[.]” 42 Pa.C.S.A.
§ 5986(a).
9
  Father does not refer us to the places in the record where the asserted
errors occurred. See Pa.R.A.P. 2119(c). However, because the trial court
reviewed Father’s assertions, we do not deem this issue waived.



                                          - 12 -
J-S12014-16


examination by the Child Advocate that “[a]ll the children consistently tell

[her] the same stories regarding the severe physical abuse they suffered at

the hands of their father;”10 and that the Children “want to be adopted by

maternal grandparents[.]”          Id. at 63-65.   In addition, appearing in the

hearing transcript are the female children’s disclosures in their interviews

with the PCA child abuse expert, Colleen Geatz, of Father’s physical and/or

sexual abuse of them.11 Id. at 74-77, 78-79, 81-85.

       With respect to the Children’s statements that they are afraid of Father

and feel harassed by him, the trial court explained in its Rule 1925(a)

opinion that those statements were not offered to prove the truth of the

statements, but rather to identify the reason why DHS did not recommend

visitation between Father and the Children.           Therefore, the trial court

concluded that the statements were not hearsay.             Trial Court Opinion,

9/22/15, at 14.      Our review of the hearing transcript supports the court’s

conclusion. See generally N.T., 3/18/15, at 43-47.

____________________________________________


10
   The trial court found this statement admissible as a party admission.
N.T., 3/18/15, at 43. Based on this Court’s decision in M.T., we are
constrained to disagree. However, the trial court also noted that the
statements were not admitted for their truth, but to explain the basis for Ms.
Morgan’s recommendation that Father not be allowed unsupervised visits
with the Children. Id. Accordingly, the statements were not hearsay. See
generally Pa.R.E. 801(c)(2).
11
   Father’s counsel objected to all of the foregoing statements during the
termination hearing.




                                          - 13 -
J-S12014-16


         With respect to Ms. Morgan’s testimony regarding the remaining

statements of the Children, the trial court explained that it overruled

Father’s objections “due to the fact that the statements expressed a then

existing mental emotional condition under Pa.R.E. 803(3).”                Trial Court

Opinion, 9/22/15, at 14.          Specifically, the trial court found that the

statements demonstrated the Children’s fear of Father, and that they “were

made in a natural manner and not under suspicious circumstances.”                Id.

Likewise, with respect to Ms. Geatz’s testimony regarding the female

children’s disclosures, the trial court explained that it overruled Father’s

objections because the statements expressed a then mental state, namely,

fear of Father.      Trial Court Opinion, 9/22/15, at 14-15.      Upon review, we

discern no abuse of discretion by the trial court in concluding that the

foregoing statements were admissible pursuant to Pa.R.E. 803(3).                 See

Commonwealth v. Luster, 71 A.3d 1029, 1041 (Pa. Super. 2013) (en

banc) (holding that the victim’s statements regarding being fearful of

defendant were properly admitted under the state of mind exception to the

hearsay     rule),   appeal   denied,   83 A.3d 414   (Pa.   2013);   see also

Commonwealth v. Kunkle, 79 A.3d 1173, 1185 (Pa. Super. 2013) (same),

appeal denied, 114 A.3d 1039 (Pa. 2015). We adopt the court’s reasoning

as articulated in its Rule 1925(a) opinion as dispositive of Father’s argument.

See Trial Court Opinion, 9/22/15, at 14-15.           As such, Father’s first issue

fails.


                                        - 14 -
J-S12014-16


      In his second issue, Father asserts that the trial court erred in

admitting into evidence “certain … GPS and CPS reports” because they do

not fall under the business record exception to the hearsay rule pursuant to

Pa.R.E. 803(6).   Father’s Brief at 14.   Specifically, Father asserts that the

“case record may have been compiled within the regular course of business,”

but that “a primary function of maintaining the record, would have been for

the purposes of litigation.” Id. at 15, citing Neuman v. Pittsburgh R. Co.,

141 A.2d 581 (Pa. 1958) (discussing the railroad business and when records

are considered made in the “regular course of business” under the Uniform

Business as Evidence Act). First, we note that Father has failed to specify

which reports should have been ruled inadmissible and on this basis alone

we could find waiver. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super.

2011) (stating that issues are waived if appellate brief fails to provide

meaningful discussion with citation to relevant authority), appeal denied, 24
A.3d 364 (Pa. 2011); see also generally Pa.R.A.P. 2119(b).         Further, as

the trial court adequately addressed in its Rule 1925(a) opinion, the GPS and

CPS reports Father generally refers to were prepared during the regular

course of business by agency workers, and is therefore not prepared in

anticipation of litigation.   See Trial Court Opinion, 9/22/15, at 12–13.

Therefore, in the absence of any contrary assertion by Father, we conclude

the trial court did not abuse its discretion in concluding the reports made by




                                    - 15 -
J-S12014-16


GPS and CPS were admissible under the business records exception.

Accordingly, Father’s second issue fails.

       In his third issue, Father argues that the court erred in admitting DHS

Exhibits 2–5, all of which are orders for protective custody (OPC).12 Father

asserts that the orders “are entirely ex parte.” Father’s Brief at 15. Further,

Father asserts in his fourth issue that, “any information provided indirectly

through documents and reports introduced into evidence through exhibits,

would not have been subject to the ‘business record exception’ ….” Id. at

15–16.     In his fifth issue, Father argues that the trial court erred in

admitting into evidence the “conclusions made by [DHS], in declaring

[r]eports of child abuse against [Father] as having been “[i]ndicated.”

Father’s Brief at 16. Father asserts that an “[i]ndicated [r]eport” is a wholly

[] ex parte determination made by … [DHS].” Id. In his brief, Father failed

to provide any discussion or citation to legal authority with respect to his

third, fourth, or fifth issues. Therefore, we conclude that these issues are

waived for want of development.            See W.H., supra; see also generally

Pa.R.A.P. 2119(b).

       We next turn to Father’s remaining issues, wherein he asserts that the

trial court had insufficient evidence to terminate his parental rights pursuant
____________________________________________


12
   Exhibits 2-5 were     dated September 14, 2012, and involved A.B., who is
not a subject of this    appeal, as well as I.B.B., C.D.B., and B.M.B. We note
that Exhibits 6 and       7, also dated September 14, 2012, were OPC’s for
Father’s sons, F.I.R.,   Jr., and C.K.R.



                                          - 16 -
J-S12014-16


to Section 2511(a)(1) and (2). Upon review, we conclude that the trial court

properly terminated Father’s parental rights pursuant to Section 2511(a)(2)

and (b), which provide as follows.13

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
                     neglect or refusal cannot or will not be
                     remedied by the parent.

                                               …

              (b)     Other    considerations.--The      court   in
              terminating the rights of a parent shall give primary
              consideration to the developmental, physical and
              emotional needs and welfare of the child. The rights
              of a parent shall not be terminated solely on the
              basis of environmental factors such as inadequate
              housing, furnishings, income, clothing and medical
              care if found to be beyond the control of the parent.
              With respect to any petition filed pursuant to
____________________________________________


13
   This Court need only agree with any one subsection of Section 2511(a),
along with Section 2511(b), in order to affirm the termination of parental
rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc),
appeal denied, 863 A.2d 1141 (Pa. 2004). Because we conclude that the
court properly terminated Father’s parental rights pursuant to Section
2511(a)(2), we need not review his issue with respect to Section
2511(a)(1).



                                          - 17 -
J-S12014-16


             subsection (a)(1), (6) or (8), the court shall not
             consider any efforts by the parent to remedy the
             conditions described therein which are first initiated
             subsequent to the giving of notice of the filing of the
             petition.

23 Pa.C.S.A. § 2511(a)(2), (b).      The grounds for termination of parental

rights under Section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

      Further, this Court has stated that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   Id.   A parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. at 340.

      With respect to Section 2511(b), the requisite analysis is as follows.

             Subsection 2511(b) focuses on whether termination
             of    parental    rights  would    best   serve   the
             developmental, physical, and emotional needs and
             welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
             “Intangibles such as love, comfort, security, and
             stability are involved in the inquiry into the needs
             and welfare of the child.” In addition, we instructed
             that the trial court must also discern the nature and
             status of the parent-child bond, with utmost
             attention to the effect on the child of permanently
             severing that bond. Id. However, in cases where
             there is no evidence of a bond between a parent and
             child, it is reasonable to infer that no bond exists.
             In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
             2008). Accordingly, the extent of the bond-effect

                                     - 18 -
J-S12014-16


              analysis necessarily depends on the circumstances of
              the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

         On appeal, Father argues that the evidence is insufficient to

demonstrate that he “is lacking in the capacity to parent.” Father’s Brief at

19. We disagree.

         Ms. Morgan testified that Father attended mental health services,

anger management workshops, and parenting classes. N.T., 3/18/15, at 42.

Nevertheless, the record reveals that the trial court maintained the stay

away order throughout this case.         As such, Father has been unable to

remedy his parental incapacity since September 2012, when the order first

went into effect.

         In In re A.D., 93 A.3d 888 (Pa. Super. 2014), this Court held as

follows with respect to orders prohibiting a parent from contacting his or her

child.

              Just as our Supreme Court discussed a parent’s
              incapacity relative to long-term incarceration in In
              re Adoption of S.P., [47 A.3d 817, 830 (Pa.
              2012)], parental incapacity caused by a no-contact
              order is not only relevant to a court’s conclusion that
              grounds for termination exist under § 2511(a)(2),
              but where, as here, the order is required to protect
              the children from further sexual abuse at the hands
              of the excluded parent, we find that it is dispositive.

Id. at 897. Pursuant to A.D., we conclude that Father’s repeated behaviors

and failure to be present for the Children due to the stay away order has

caused the Children to be without essential parental care, control, or

                                      - 19 -
J-S12014-16


subsistence necessary for their physical and mental well-being. Further, the

conditions and causes of Father’s parenting incapacity cannot be remedied

as long as the stay away order remains in place.

       Furthermore, the trial court reasoned that Father’s conduct warranted

termination for the following reasons.

              Several instances of conduct evidence of Father’s
              lack of parental skills, such as Father’s bad judgment
              to continue to create an intimidation environment in
              the Children’s community[] and via Facebook and
              YouTube, despite a court order prohibiting him to
              post information regarding his Children on the
              internet ….[14]

              The record has established that Father’s actions have
              not improved his relationship with his Children, as
              required by the FSP ….

Trial Court Opinion, 9/22/15, at 9 (citations to record omitted).

       The testimony of Ms. Morgan during direct examination supports the

findings of the court, as follows.

              Q. So why hasn’t [F]ather shown you the quality [of]
              his parenting ha[s] improved?

              A. Several reasons. The children report to me that
              they have seen [] [F]ather out in the community and

                                               …

              A. – they were being shadowed.
____________________________________________


14
   The Honorable Joseph L. Fernandes presided over the involuntary
termination hearing, as well as over most of the dependency hearings.
Judge Fernandes issued the February 19, 2015 order, discussed above,
prohibiting Father from posting pictures of the Children on social media.



                                          - 20 -
J-S12014-16



                                       …

            A. Recent reports from the children reflect that the
            children feel like they’re being harassed and stalked
            by [] [F]ather out in public. They see him places
            that they shouldn’t be seeing him. For instance, in
            the subways when they’re coming home from school.
            And they have also reported that they have been
            indicated on Facebook postings and on other internet
            medias where they’re [sic] names are being brought
            up [by] [] their [F]ather and they feel intimidated
            and harassed by these actions by [] [F]ather.

                                       …

            Q. Has Judge Fernandes addressed the issue of
            children being posted on Facebook and [F]ather
            discussing the children in public?

            A. He has.

            Q. And what did the [J]udge say about that?

            A. He ordered that be restricted.

            Q. And to your knowledge has [F]ather done so even
            as recently as this morning?

            A. Yes, that’s true.

            Q. And is that in direct violation of the Judge’s order?

            A. It is.

N.T., 3/18/15, at 48-50. In addition, Ms. Morgan testified that, “the children

are struggling with chronic anxiety, depression and other disorders as a

result of Post[-]Traumatic … stress syndromes.” Id. at 51. Based on the

foregoing testimonial and documentary evidence, we discern no abuse of




                                     - 21 -
J-S12014-16


discretion by the trial court in terminating Father’s parental rights pursuant

to Section 2511(a)(2).

      Although Father does not raise an issue with respect to Section

2511(b), we review it in light of the requisite bifurcated analysis.     See

generally In re C.L.G., 956 A.2d 999, 1010 (Pa. Super. 2008) (en banc).

In this case, there is no record evidence of a bond between the Children and

Father. Therefore, it was reasonable for the trial court to infer that no bond

exists. See J.M., supra. Indeed, Ms. Morgan testified that the Children will

not suffer irreparable harm if Father’s parental rights are terminated. N.T.,

3/18/15, at 59-62.

      Further, in T.S.M., our Supreme Court stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with

their foster parents.” T.S.M., supra at 268. Moreover, the Court directed

that, in weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind.” Id. at 269.

The T.S.M. Court observed that, “[c]hildren are young for a scant number of

years, and we have an obligation to see to their healthy development

quickly.   When courts fail … the result, all too often, is catastrophically

maladjusted children.” Id.

      Instantly, Ms. Morgan testified that the Children are thriving in their

placement with their maternal grandparents, and that they desire to be


                                    - 22 -
J-S12014-16


adopted by them.      N.T., 3/18/15, at 57-58, 65.       Further, Ms. Morgan

testified that the Children continue to fear Father and struggle with “chronic

anxiety, depression and other disorders as a result of Post[-]Traumatic …

stress syndromes.”    Id. at 51-53.    As such, the evidence overwhelmingly

demonstrates that terminating Father’s parental rights would best serve the

developmental, physical, and emotional needs and welfare of the Children

pursuant to Section 2511(b).

      Based on the foregoing, we conclude the trial court did not abuse its

discretion in involuntarily terminating Father’s parental rights to the

Children. See T.S.M., supra. Accordingly, we affirm the March 18, 2015

decrees involuntarily terminating Father’s parental rights.

      Decrees affirmed.

      Judge Strassburger joins the memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2016




                                      - 23 -